Citation Nr: 9915145	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
scoliosis of lumbar spine with spondylolysis and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision from 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a noncompensable 
rating.

In a February 1997 rating decision, the RO increased the 
veteran's evaluation to 10 percent for scoliosis of lumbar 
spine with spondylolysis and spondylolisthesis.

A personal hearing was scheduled for February 1999.  In a 
statement dated in the same month, the veteran indicated that 
he wished to cancel his hearing if the RO was in receipt of a 
VA medical report dated in January 1999.  The Board notes 
that the identified VA medical report is associated with the 
claims file.  Accordingly, the Board will consider the 
veteran's hearing request to be withdrawn.  38 C.F.R. 
§ 20.704 (1998).


REMAND

In a February 1999 statement, the veteran indicated that he 
would undergo a spinal examination by Dr. M. within three 
months.  A review of the record reflects that medical 
evidence from Dr. M. is not associated with the claims file.

Post-service medical evidence shows a diagnosis of right 
subcortical cerebrovascular accident after the veteran 
complained of weakness of his left leg and difficulty 
walking.   The Board finds that it would be helpful to 
clarify which of his current symptoms are attributed to his 
service-connected back disability and which are residuals of 
his stroke.

The Board also notes that the veteran has complained of 
constant back pain.  Although the November 1998 VA 
examination included range of motion studies of the lumbar 
spine, very little discussion of the objective evidence of 
the veteran's pain was provided.  The Board finds that the 
medical evidence of record does not adequately address the 
veteran's subjective complaints of back pain or document all 
of the functional limitations imposed by the musculoskeletal 
disorder.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The fulfillment of the statutory duty to assist in the 
development of a well-grounded claim includes providing 
additional VA examinations by a specialist when recommended, 
and conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be permitted to 
submit additional evidence pertinent to 
the issue on appeal.  The veteran is 
requested to provide authorization for 
the release of any necessary private 
medical records. 

2.  The RO should contact the veteran 
and request the full name and address of 
the identified physician, Dr. M.  The 
veteran should clarify whether Dr. M. is 
a private or VA physician, and provide 
the dates of treatment.  The RO should 
then obtain a copy of the pertinent 
records.

3.  After the above has been done to the 
extent possible, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of his 
back disorder.  The claims folder, to 
include any additionally received 
evidence, and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  Upon examination, the 
examiner should differentiate which of 
his current symptoms are attributed to 
his service-connected back disability 
and which are residuals of his non-
service-connected stroke.

a.  The examiner should specify any 
anatomical damage to the low back and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, and document all objective 
evidence of those symptoms.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

b.  The examiner should note any muscle 
spasm on extreme forward bending or loss 
of lateral spine motion in standing 
position.

c.  The examiner should provide an 
opinion on the degree of any functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  A complete rationale for 
the opinions given should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination 
and required opinions are responsive to 
and in compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, No. 97-78 (U.S. 
Vet. App. June 26, 1998).

After undertaking any development deemed appropriate in 
addition to that requested above, the RO should re- 
adjudicate the issue on appeal.  If any benefit sought, for 
which a timely notice of disagreement was filed, is not 
granted to the veteran's satisfaction, the RO should issue a 
supplemental statement of the case. The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


